Filed 7/8/16 P. v. Joachim CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




THE PEOPLE,

          Plaintiff and Respondent,
                                                                            A146701
          v.
                                                                            (Napa County
DUANE SCOTT JOACHIM,                                                        Super. Ct. No. CR157106)

      Defendant and Appellant.
___________________________________/

          Duane Scott Joachim appeals from the trial court’s denial of his petition to reduce
his receiving stolen property conviction (Pen. Code, § 496, subd. (a))1 from a felony to a
misdemeanor pursuant to section 1170.18. Having reviewed the record as required by
People v. Wende (1979) 25 Cal.3d 436 (Wende), we find no arguable appellate issue and
affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
          In 2011, law enforcement officers investigating a residential burglary arrested
Joachim and seized $6,647 from his wallet. As relevant here, the prosecution charged
Joachim with receiving stolen property (§ 496, subd. (a)) and alleged a prior conviction


1
          Unless noted, all further statutory references are to the Penal Code.

                                                             1
(§ 667.5, subd. (b)). In 2012, a jury convicted Joachim of receiving stolen property (§
496, subd. (a)) and he admitted the sentencing enhancement (§ 667.5). The court
sentenced Joachim to two years in state prison.2 In 2014 — and pursuant to the parties’
stipulation — the court returned $3,000 to its owner, K.B., $1,050 to the California
Service Bureau, and $2,397 to Joachim.
       In 2015, Joachim petitioned in propria persona to have his conviction reduced to a
misdemeanor pursuant to Proposition 47, claiming the value of the stolen property did
“not exceed $950[.]” (§§ 490.2, 1170.18, subd. (a)). The prosecution opposed the
motion. Relying in part on this court’s opinion in People v. Joachim (Apr. 12, 2013,
A135323) [nonpub. opn.]), the prosecution argued Joachim was “in possession of at least
$3000 in stolen money” when he was arrested. The court appointed an attorney for
Joachim and set a hearing date. At the hearing, Joachim’s attorney “submit[t]ed” and the
court denied the petition “based upon the amount that was involved.”
                                      DISCUSSION
       Joachim appealed. His appointed counsel filed an opening brief raising no issues
pursuant to Wende. Counsel informed Joachim he had the right to file a supplemental
brief on his own behalf but Joachim declined to do so. We have reviewed the record
pursuant to Wende and find no reasonably arguable appellate issue. Joachim, who was
ably represented by counsel, did not satisfy his burden to establish the value of the stolen
property did not exceed $950. (People v. Sherow (2015) 239 Cal.App.4th 875, 878-880;
People v. Perkins (2016) 244 Cal.App.4th 129, 137.) An appellate opinion is part of the
record of conviction and may be considered in reviewing denial of resentencing. (See
People v. Guilford (2014) 228 Cal.App.4th 651, 659-660.)




2
      Case numbers CR15706 and CR159624 were consolidated for trial. Joachim
appealed from the conviction and this court affirmed. (People v. Joachim (Apr. 12, 2013,
A135323) [nonpub. opn.].)

                                             2
                                    DISPOSITION
      The denial of Joachim’s petition for resentencing (§ 1170.18) is affirmed.




                                                      _________________________
                                                      Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Needham, J.




                                           3